Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-13, 16-18, and 20-27 are all the claims.
2.	Claims 14, 15, and 19 are canceled and Claims 4, 12, 21-24, 26, and 27 are amended in the Reply of 3/4/2021.
3.	The preliminary amendment to the specification of 12/7/18 has been entered.

Election/Restrictions
4.	Applicant's election with traverse of Group II in the reply filed on 3/4/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I-III, VI and VIII are unified because they share the special technical features of a heavy chain constant region that exhibits higher binding capacity (i.e., an affinity equal to or higher than that of human IgG1) and preference (i.e., an I/A ratio equal to or higher than that of human IgG1) for human FcγRIIB. For example, claim 1 recites constant region sequences with a specific set of mutations having the same structural features and properties of improved binding capacity and preference for human FcγRIIB recited in claim 3.  
This is not found persuasive for the following reasons:
a) generic Claim 3 of Group II does not depend from Claim 1 much less any other claim in the claim set of 3/4/2021;
b) even assuming, arguendo, that Claim 3 depended from Claim 1, the heavy chain constant region of Claim 1 explicitly recites alternatives for the sequences of the 
c) contrary to Applicants assertions, Claim 3 does not recite explicitly nor impliedly the same much less any mutations/modifications to the CH2 and CH3 domains; and
d) the CH2 domain and the CH3 domain of Claim 3 are unlimited as to what human IgG they are derived, for example, it could be any one of IgG1, IgG2, IgG3 and/or IgG4 or any combination thereof.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 1-2, 4-11, 21 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2021.
6.	Applicant’s election without traverse of species:


    PNG
    media_image1.png
    410
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    801
    media_image2.png
    Greyscale
 in the reply filed on 3/4/2021 is acknowledged.
7.	Claims 3, 12-13, 16-18, 20 and 22 are all the claims under examination.

Information Disclosure Statement
8.	The IDS of 3/28/19 has been considered and entered. The initialed and dated 1449 form is attached.

 
Specification
9.	The disclosure is objected to because of the following informalities:
a) The figure legend for Figure 2 fails to include the sequence identifiers for those amino acid sequences > 4 amino acids in length as depicted in the figure and pursuant to 37 CFR 1.821-1.825.
b) The use of the term, e.g., Tween, Sepharose, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
c) The disclosure is objected to because it contains two (2) embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
10.	Claim 3 objected to because of the following informalities:  
a) Claim 3 recites “…than human IgG1 has” which is improper English. Deleting the term “has” could overcome this objection.  
b) Claim 3 recites “…derive from…” and “…derives from…” and should seemingly recite “are derived from.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 3, 12-13, 16-18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 3, 12-13, 16-18, 20 and 22 are indefinite for the phrase “derives from “ and “derive from” because it is not clear what meaning is intended for the term “derive.” This may be a per se cut and paste of the respective domains without additional changes such as mutations/modifications or it may include mutations/modifications. The dependent claims provide no suggestion or evidence that anything but the cut and paste effect would result in the improved function of the HC constant region. The specification teaches replacing domains with another domain. The specification does not define the meaning for “derive” or a “derivative.”
b) Claims 3, 12-13, 16-18, 20 and 22 are indefinite for the phrase “an I/A ratio” which is not defined in the claims and is ambiguous absent some means of measurement or assay. It is not clear if different methods exist to measure I/A, and which of those lead to different parametric results for the same HC constant region. A given HC constant region may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous. As an example, US 20150299296 teaches what represents an “I/A ratio”:
“[0440] Next, selectivity of the obtained variant to Fc.gamma.RIIb was evaluated by using the ratio of Fc.gamma.RIIb-binding activity to the binding activity towards type R or type H of Fc.gamma.RIIa as the indicator. Specifically, I/A(R) or I/A(H), which is a value obtained by dividing the KD value for Fc.gamma.RIIa type R or type H by the KD value for Fc.gamma.RIIb, was used as an indicator for the selectivity of Fc.gamma.RIIb with respect to each Fc.gamma.RIIa.”
Hence, it is not clear what is meant by an “I/A ratio.”
c) Claims 3, 12-13, 16-18, 20 and 22 are indefinite and ambiguous for the phrase “derives from the sequences of the CH2 domain and the CH3 domain in human IgG,…”
The CH2 domain and the CH3 domain of Claim 3 are unlimited and undefined as to what human IgG they are derived, for example, it could be any one of IgG1, IgG2, IgG3 and/or IgG4 or any combination thereof. The only proviso is that the functional properties for the combination is that it is equal or higher than a human IgG1. Here, it is not clear if the meaning of “human IgG1” is for a wild type full length human IgG1 heavy chain or a wild type human IgG1 constant region.
d) Claim 3 recites the limitation "said antibody heavy chain constant region".  There is insufficient antecedent basis for this limitation in the claim and in Claim 22.
	e) Claims 12-13, 16-17, 20 and 22 are indefinite for the structure intended by an antibody comprising the HC constant region of Claim 3. This could encompass a monovalent, single domain, one-armed or single-armed heavy chain, but the specification does not support that structure. It is not clear what the structural elements are for the claimed antibody other than what is shown in Figure 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 3, 12-13, 16-18, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 12-13, 16-18, 20 and 22 are interpreted as being drawn to superbinding HC constant domains with or without a complete antibody structure and which are undefined and therefore possess: infinite affinity that is higher to human FcγRIIB than human IgG1 to human FcγRIIB; and an I/A ratio which is undefined and therefore of infinite affinity that is higher than IgG1. The CH2 domain and the CH3 domain of Claim 3 are unlimited and undefined as to what human IgG they are derived, for example, it could be any one of IgG1, IgG2, IgG3 and/or IgG4 or any combination thereof. The only proviso is that the functional properties for the combination is that it is equal or higher than a human IgG1. Here, it is not clear if the meaning of “human IgG1” is for a wild type full length human IgG1 heavy chain or a wild type human IgG1 constant region. In addition to this ambiguity, there is no description of a range or ranges with respect to either of the functional affinity properties for the HC constant region, and therefore the claims are infinite in scope and not supported by the specification. 
Antibody structures having an affinity, e.g., Kd, anywhere within a pM range are considered “super-binding” or “superbinders” and under the written description guidelines, are generally required to be substantiated by structure/function correlation in the specification with a reasonable number of working embodiments. See the Cabic.com website or the USPTO website to view the presentation by Bennett Celsa from the BCPM on written description for antibodies, specifically example 1 in the presentation regarding superbinding activity. MPEP 2163.I.
Applicants are requested to identify the species of HC constant regions having a structure/function correlation for all of these claimed properties as identified in the specification at the time of filing to place them in possession of the claimed subject matter.

Written Description
13.	Claims 12-13, 16-17, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 12-13, 16-17, 20 and 22 are drawn to a de minimus structure of at least a monovalent, single domain, one-armed or single-armed heavy chain, but the specification does not support that structure. The claims read on and encompass single domain antibodies comprising a VH or a VL but not both. It is not clear what the structural elements are for the claimed antibody other than what is shown in Figure 1.
	Still further the de minimus antibody structure is required to have all of the following functional properties absent a showing of structure/function correlation for even a reasonable number of working embodiments:
	a) the functional features of Claim 3 for the constant region affinity;
	b) being agonistic activity for a universe of known-and-yet to be discovered agonist effects on a genus of known-and-yet to be discovered antigens;
	c) targeting the antigens selected from CD40, DR5, 0X40, CD137, CD27, CD30, GITR, HVEM, TACI, DR4 or FAS; and
	d) targeting an immuno-inhibitory receptor molecule selected from PD-1, CTLA-4, VISTA, TIM-3, BTLA or LAG-3.
	The specification does not nearly support the full breadth and scope of the instant claims at the time of filing to meet the structure/function requirements for written description.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs specific to the targets recited, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only one or a few species of antibody is taught to bind the epitopes recited in the instant claims, all claims drawn to the current antibody genus/genera fail the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody/antigen binding site that binds the recited targets broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Examiner’s Comments: the claims are ambiguous and indefinite to the extent that the claim scope is difficult to ascertain and the standard meaning for terms is questionable from the limited amount of disclosure in the specification. In the event Applicants amend the claims, the result may be the raising of new grounds for rejection, which could include prior art.


Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643